--------------------------------------------------------------------------------

Exhibit 10.8
Lease Extension



This lease extension is made this 5th day of November, 2007, between Vasona
Business Park (herein referred to as Lessor) and Procera Networks (hereinafter
referred to as Lessee).


Whereas, Lessor and Lessee entered into a Lease for approximately 11,772 square
feet of space in that larger 33,020 square foot industrial building commonly
known as 100C Cooper Ct., Los Gatos, California 95032. (the Lease) and


Whereas, Lessee wishes to extend its lease for three more years and Lessor
agrees to extend the lease.
 
Now therefore, Lessor and Lessee agree to extend the Lease on the following
conditions:


 
1.
Paragraph 2, Term, shall be changed to reflect the three year extension. The
lease termination date shall be changed from June 30, 2008, to June 30, 2011
unless sooner terminated pursuant to any provisions hereof.

 
2.
Paragraph 3, Rent, shall be changed to reflect the rent for the three year
extension. After the words June 30, 2008, in the thirteenth line, the following
sentences shall be added. $18,247.00 shall be paid on July 1, 2008, and in
advance of the first day of the each month until June 30, 2009. $18,835.00 shall
be paid on July 1, 2009, and in advance of the first day of each month until
June 30, 2010. $19,424.00 shall be paid on July 1, 2010, and in advance of the
first day of each month until June 30, 2011.

 
3.
Within ninety (90) days from and after mutual execution hereof, Lessor, at
Lessor's expense agrees to complete the following improvements (further
described and listed on Exhibit "A" attached):

 
A.
Replace and/or install electrical outlets within the areas as shown on Exhibit
"A" .

B.        Relocate the ceiling light fixture toward the middle of the lobby
area.
 
C.
Replace damaged ceiling tiles throughout as necessary and repair T-bar grid in
ceiling and replace ceiling tiles in rear conference room to make ceiling
uniform.

 
D.
1. Review and assess the vent and lighting in Tom William's (CEO) office.

2. Inspect electrical service systems/capacity and repair or replace dead
circuits in the lunch room and CFO office, and elsewhere throughout the facility
as necessary.
 
E.
Provide a key or combination to the door going into the IT room.

 
4.
Lessee shall have the Option to Extend this Lease for three additional years
(from July 1, 2011 through June 30, 2014) on the same terms and conditions as
Paragraph 4, of the Lease.



All other terms and conditions are to remain the same.


AGREED AND ACCEPTED
 
By:
/s/ William Cooper
   
/s/ Thomas H. Williams
Date:
11-20-07
 
Date:
11/16/07

 
 

--------------------------------------------------------------------------------